Case 2:05-cr-20044-RGJ-JPM Document 311 Filed 06/10/20 Page 1 of 7 PageID #: 1259



                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                     LAKE CHARLES DIVISION


  UNITED STATES OF AMERICA                                   CASE NO. 2:05-CR-20044-01

  VERSUS                                                     JUDGE ROBERT G. JAMES

  EDDIE JAMES SUTTON (01)                                    MAGISTRATE JUDGE PEREZ-MONTES


                                                   RULING

            Before the Court is a Motion for Sentence Reduction Pursuant to Section 404 of the First

  Step Act (“FSA”) of 2018, filed by Defendant Eddie James Sutton. [Doc. No. 309]. Pursuant to

  his motion, Sutton asks that his term of imprisonment be reduced to time served, and that his term

  of supervised release be reduced to eight years. Id. at 6. The government opposes the motion,

  arguing Sutton is not eligible for relief under the FSA. [Doc. No. 310 at 1]. Alternatively, the

  government urges the Court to consider the factors set forth in 18 U.S.C. § 3553(a) in granting any

  reduction to Defendant’s sentence. Id. For the reasons set forth below, Defendant’s motion is

  GRANTED.

                                                    I.
                                                BACKGROUND

            On March 10, 2005, Sutton and two co-defendants were indicted for various narcotics

  offenses. [Doc. No. 33]. Specifically, Sutton was charged with conspiracy to possess with intent

  to distribute fifty grams or more of cocaine base in violation of 21 U.S.C. § 846 (Count 1),

  possession with intent to distribute fifty grams or more of cocaine base in violation of 21 U.S.C. §

  841(a)(1) (Count 2), and possession with intent to distribute 500 grams or more of cocaine in

  violation of 21 U.S.C. § 841(a)(1) (Count 3). 1 Id. On December 12, 2005, the government filed a


  1
      Sutton was additionally named in Count 4, which was a forfeiture count.
Case 2:05-cr-20044-RGJ-JPM Document 311 Filed 06/10/20 Page 2 of 7 PageID #: 1260



  Notice of Enhanced Penalty pursuant to 21 U.S.C. § 851, notifying Sutton that it would seek a

  statutory minimum sentence of twenty years incarceration due to Sutton’s February 28, 1997

  conviction in state court for distribution of marijuana. [Doc. No. 64]. On the morning trial was

  scheduled to commence, Sutton pleaded guilty to Counts 1 through 3 without a plea agreement.

  [Doc. No. 80].

         On August 28, 2006, a sentencing hearing was held. [Doc. No. 140]. Sutton’s statutory

  sentencing range was twenty years to life on Counts 1 and 2, and ten years to life on Count 3. [PSR

  at 21, ¶ 79]. The Office of Probation prepared a Presentence Investigation Report (“PSR”), which

  found Sutton was a “career offender” under the United States Sentencing Guidelines. Id. 9, ¶ 38.

  His criminal history category of IV was adjusted to VI due to his status as a career offender. Id. at

  14, ¶¶ 52-53. Sutton’s sentencing guideline range was 292 to 365 months of incarceration. Id. at

  21, ¶ 80. The Court imposed a sentence of thirty years on all counts to run concurrently. [Doc. No.

  141; see also Doc. No. 147]. The Court additionally imposed a ten-year term of supervised release

  on Counts 1 and 2, and an eight-year term of supervised release on Count 3, with all terms of

  supervised release to run concurrently. Id. Thereafter, the Fifth Circuit dismissed Sutton’s appeal

  as frivolous. [Doc. No. 181].

                                                II.
                                          APPLICABLE LAW

         On August 3, 2010, after more than two decades of substantial criticism from the United

  States Sentencing Commission and others in the law enforcement community that the harsh

  treatment of crack cocaine offenses was fundamentally unfair when compared to offenses

  involving powder cocaine, Congress passed the Fair Sentencing Act. Dorsey v. United States, 567

  U.S. 260, 268 (2012). Section 2 of the Fair Sentencing Act amended 21 U.S.C. § 841(b)(1)(A)(iii)

  by increasing the 50-gram threshold for cocaine base convictions to 280 grams. See 124 Stat. at



                                              Page 2 of 7
Case 2:05-cr-20044-RGJ-JPM Document 311 Filed 06/10/20 Page 3 of 7 PageID #: 1261



  2372. Section 2 similarly amended § 841(b)(1)(B)(iii) by increasing the 5-gram cocaine base

  threshold to 28 grams. Id. The Fair Sentencing Act took effect on August 3, 2010 but applied only

  to sentences imposed thereafter. Dorsey at 264.

         In 2018, Congress passed the First Step Act, which made the revised crack cocaine

  minimums established by the Fair Sentencing Act retroactive. First Step Act of 2018, Pub. L. No.

  115-391, § 404, 132 Stat 5194 (2018). Section 404 of the First Step Act provides:

         (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
             offense” means a violation of a Federal criminal statute, the statutory penalties
             for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 .
             . . , that was committed before August 3, 2010.

         (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
             sentence for a covered offense may, on motion of the defendant, the Director of
             the Bureau of Prisons, the attorney for the Government, or the court, impose a
             reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . .
             were in effect at the time the covered offense was committed.

         (c) LIMITATIONS.—No court shall entertain a motion made under this section to
             reduce a sentence if the sentence was previously imposed or previously reduced
             in accordance with the amendments made by sections 2 and 3 of the Fair
             Sentencing Act of 2010 . . . or if a previous motion made under this section to
             reduce the sentence was, after the date of enactment of this Act, denied after a
             complete review of the motion on the merits. Nothing in this section shall be
             construed to require a court to reduce any sentence pursuant to this section.

  Id.

                                                   III.
                                               ANALYSIS

         A.      Whether Defendant is eligible for relief under the First Step Act

         The government contends Sutton is ineligible for relief due to the amount of cocaine base

  attributed to him in the sentencing record. [Doc. No. 310 at 3]. The government acknowledges

  “that this argument was recently rejected by the Fifth Circuit, but makes it to preserve it for future

  proceedings in this case.” Id. (citing United States v. Jackson, 945 F.3d 315 (5th Cir. 2019)). The




                                               Page 3 of 7
Case 2:05-cr-20044-RGJ-JPM Document 311 Filed 06/10/20 Page 4 of 7 PageID #: 1262



  Court agrees with the government that this argument is now foreclosed by the Fifth Circuit. In

  Jackson, the Fifth Circuit held, “[W]hether a defendant has a ‘covered offense’ under section

  404(a) depends only on the statute under which he was convicted. If he was convicted of violating

  a statute whose penalties were modified by the Fair Sentencing Act, then he meets that aspect of

  a ‘covered offense.’” Jackson at 320; see also United States v. James Roy White, 2020 WL

  2843480, at *2 (5th Cir. June 1, 2020). In this matter, Sutton was convicted of violating a statute

  whose penalties were modified by Section 2 of the Fair Sentencing Act, his violation occurred

  before August 3, 2010, and he has not filed a previous motion seeking First Step Act relief, nor

  was his sentence “previously imposed or previously reduced in accordance with the amendments

  made by sections 2 and 3 of the Fair Sentencing Act.” Accordingly, the Court finds Sutton is

  eligible for relief under the First Step Act.

          B.      Whether Relief is Warranted

          In determining the appropriate sentence, the Court has considered the statutory sentencing

  range, the applicable sentencing guidelines range, the sentencing factors set forth in 18 U.S.C. §

  3553(a), and pre- and post-sentencing conduct. See e.g. Jackson at 321-22; United States v.

  Williams, 943 F.3d 841, 843-44 (8th Cir. 2019) (citing Pepper v. U.S., 562 U.S. 476, 504 (2011));

  United States v. Allen, 19-3606, 956 F.3d 355, 357 (6th Cir. 2020). Sutton was originally subject

  to a statutory sentencing range of twenty years to life in prison on Counts 1 and 2 and ten years to

  life on Count 3. Under the First Step Act, Sutton’s statutory sentencing range for Counts 1 and 2

  is now ten years to life. His mandatory term of supervised release on Counts 1 and 2 has been

  reduced from ten to eight years. 2




  2
    Sutton’s statutory sentencing range on Count 3 remains ten years to life, and his mandatory term of
  supervised release on Count 3 remains eight years.


                                                  Page 4 of 7
Case 2:05-cr-20044-RGJ-JPM Document 311 Filed 06/10/20 Page 5 of 7 PageID #: 1263



          Sutton’s guideline range remains 292 to 365 months incarceration, due to the determination

  that he was a career offender. However, the Court notes were it conducting a plenary resentencing,

  Sutton would not be deemed a career offender. 3 Sutton has three prior convictions that potentially

  were relied upon as the basis for application of the career offender enhancement: (1) a 1996

  conviction for distribution of 30 grams of marijuana (i.e., the conviction used to enhance his

  statutory penalty), (2) a 1996 conviction for simple robbery, and (3) a 2002 conviction for

  negligent homicide. [PSR at 11-13]. The negligent homicide conviction does not constitute a

  “crime of violence” under the current sentencing guidelines manual, see U.S.S.G. § 4B1.2(a), and

  Sutton’s convictions for distribution of marijuana and simple robbery would be deemed a “single

  sentence” for guideline purposes, as there was no “intervening arrest” and “the sentences were

  imposed on the same day.” See U.S.S.G. § 4A1.2(a)(1); PSR at 11, ¶¶ 46-47. Without application

  of the career offender provision, Sutton’s sentencing guideline range would be 110 to 137 months

  imprisonment. 4 As of this date, Sutton has served over 183 months in prison.

          As to the nature and circumstances of the offense, it is a non-violent narcotics offense

  involving the sale of cocaine base. The PSR indicates Sutton was a mid-level distributor of

  narcotics in the Lake Charles area. [PSR at 5-7, ¶¶ 22-24]. There is no indication in the PSR that

  Sutton possessed a firearm, and there is no allegation of any violent acts in the offense conduct

  portion of the PSR. As to the history and characteristics of this defendant, Sutton does have several

  prior convictions directly and indirectly involving narcotics. At age 20, he was convicted of selling


  3
   The Fifth Circuit has held that “the First Step Act does not allow plenary resentencing.” U.S. v. Hegwood,
  934 F.3d 414, 415 (5th Cir. 2019); but see United States v. Chambers, 956 F.3d 667, 672 (4th Cir.2020).
  4
    The PSR held Sutton accountable for 2.46901 kilograms of cocaine, 329.08 grams of cocaine base, and
  32.1 grams of marijuana, which results in 1,668.978 grams of “converted drug weight” and a base offense
  level of 30 under the current version of U.S.S.G. § 2D1.1. After a two-point deduction for acceptance of
  responsibility, Sutton’s total offense level would be 28. An offense level of 28, coupled with a criminal
  history category of IV, results in a sentencing guideline range of 110 to 137 months imprisonment.


                                                 Page 5 of 7
Case 2:05-cr-20044-RGJ-JPM Document 311 Filed 06/10/20 Page 6 of 7 PageID #: 1264



  approximately 30 grams of marijuana to an undercover agent. At the same proceeding, he was also

  convicted of simple robbery, involving the robbery of a drug dealer. [PSR at 10-11, ¶ 46-47]. At

  age 26, Sutton was convicted of negligent homicide due to a car crash he caused while driving

  under the influence, resulting in the death of a passenger in Sutton’s vehicle. Id. at 13, ¶ 49.

            Sutton is now 44 years old. His projected release date is September 23, 2030. 5 Sutton has

  been incarcerated for these offenses since he was 29 years old. While in the custody of the Bureau

  of Prisons (“BOP”), Sutton has taken numerous educational, vocational and self-improvement

  classes in furtherance of his rehabilitation, including 240 hours of HVAC course work, 760 hours

  of computer business programming, anger management, legal writing, and more. [Doc. No. 309-2

  at 1]. His security classification is low. [Doc. 309-3 at 1]. Sutton’s work assignment is Army

  Combat Uniform Sec 7, and his work evaluations have been satisfactory. Id. Sutton’s BOP Reentry

  Plan/Progress Report notes, “Great model inmate since he arrived to FCC Beaumont Low in 2013

  and never had any issues with inmate Sutton.” Id. at 3. In the fifteen years Sutton has been in BOP

  custody, Sutton has had only two disciplinary events, with the last one occurring in 2012. 6

            After consideration of the § 3553(a) factors, including the history and characteristics of

  this Defendant, the need to afford adequate deterrence to criminal conduct and to promote respect

  for the law, the parties’ arguments, and Congress’s intent in passage of the First Step Act, the

  Court determines that a reduction of Defendant’s sentence of imprisonment to time served,

  effective June 24, 2020, is sufficient but not greater than necessary to comply with the purposes

  of sentencing, subject to the additional special condition of supervised release that for the first six


  5
      See https://www.bop.gov/inmateloc/ (last visited June 4, 2020).
  6
    In 2012, Sutton was disciplined for refusing to obey an order (the remarks section of Sutton’s disciplinary
  report notes “I didn’t hear her say lockdown”), for which he received a suspended sentence of 30 days loss
  of tru-links pending clear conduct. [Retroactivity Report at 7]. In 2007, Sutton was disciplined for being
  insolent to a staff member, for which he lost commissary privileges for one month. Id.


                                                   Page 6 of 7
Case 2:05-cr-20044-RGJ-JPM Document 311 Filed 06/10/20 Page 7 of 7 PageID #: 1265



  months of supervised release, Defendant must reside at CINC Halfway House in Lake Charles,

  Louisiana. The Court finds such a sentence is a substantial prison term, commensurate with the

  crimes Sutton committed. In this Court’s opinion, a greater sentence is not necessary to prevent

  unwarranted departures when compared with similar sentences in this era. For these same reasons,

  the Court will reduce the term of supervised release on Counts 1 and 2 to eight years. Accordingly,

         IT IS HEREBY ORDERED that the Motion for Sentence Reduction Pursuant to Section

  404 of the First Step Act [Doc. Nos. 309] is GRANTED, and the Court will issue an amended

  judgment: (1) reducing Defendant’s term of incarceration to TIME SERVED, effective June 24,

  2020; (2) reducing Defendant’s term of supervised release on Counts 1 and 2 to EIGHT YEARS,

  with the terms of supervised release on Counts 1 through 3 to run concurrently; and (3) imposing

  a special condition of supervised release that immediately upon release from the custody of the

  Bureau of Prisons, Defendant must reside at the CINC Halfway House in Lake Charles, Louisiana

  for a period of six (6) months.

         Except as modified in this paragraph, all other provisions of the Judgment imposed on

  September 28, 2006 [Doc. No. 141], as modified on October 11, 2008 [see Doc. No. 147],

  REMAIN in effect.

         SIGNED this 10th day of June, 2020.




                                             Page 7 of 7
